* Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17

Fill in this information to identify your case and this filing:

John A. Sakon

Fist Marie Middle Name Las! Wame

Detar (

 

Debtor 2

(Spouse, f fling} Fus: Name Middle Name asl Name

 

United States Bankruptcy Court for the: District of Connecticut

19-21619

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

CLERK, {
DiS

Page 1 of 42

FILED

; 5 CE) Check if this is an
: BANKRUPI Da BeR Aina
T OF CONNEC
HARTEORp OUT

a

i

Ra

12/95

 

i Gach Category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If tvo married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (!f known). Answer every question.

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, jand, or similar property?

(J No. Go to Part 2.
Ai ves. where is the property?
What is the property? Check all that apply.

- il
,, 131 Griswold Street LA Single-family home

CY Duplex or multi-unit buildin
Street address, if available, or other description p s

 

CQ) Condominium ar cooperative
C) Manufactured or mobile home

 

 

 

 

C) Land
wt t rt
Glastonbury CT 06033 nvesiment property
City Slate ie Code Timeshare
() other
Who has an interest in the property? Check one
Hartford Wf Debtor 4 only
County U Debtor 2 only

CJ Debtor 1 and Debtor 2 only
(Q) At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? Portion you own?

See Statement Below $____ 100.00

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the ontireties, or a life estate), if known.

Fee Simple

 

CJ) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:
\f you own or have more than one, list here:
What |s the property? Check all that apply.
QO Single-family home

42 Lot E-8A Main Street Q) Duplex or multi-unit building

Street address. f available. or other description

 

Q) Condominium or cooperative
Q) Manufactured or mobile home

 

 

 

 

if Land
I t

Glastonobury CT 06033 5 nvesimen property
City State ZIP Code Timesnare

CJ other

Who has an interest in the property? Check one.
Hartford ff Debtor 1 only
County ©) Debtor 2 only

Q) Debtor 1 and Debtor 2 only
(Q) At least one of the debtors and another

Do not deduct secured claims cor exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

See Statement Below 5 100.00

Describe the nature of your ownership
intereat jeuch ae fea simple, tenancy by
the entireties, or a life estate), if known.

Fee Simpte

CL] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

Official Form 106A/B Schedule A/B: Property

page 1
’

Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17

John A. Sakon

‘ride Nalte

Deblor i

Rirg Sater

;, Lot ZB Griswold Street Rear

Sheet address. if available. or other description

 

tas! Wass

 

 

Glastonbury CT 06033
City State ZIP Code

 

Hartford

ain
my

2980 Main Street

Steet address if available. or other description

14

 

 

 

 

Glastonbury CT 06033
City = Stale ZIP Code
Hartford

County

15 Main Street

Sheet address, # available, or other description

 

 

 

 

Glasionbury CT 06033
City Stale ZIP Code
Hartford

County

Official Form 106A/B

Case number wt:

What is the property? Check all that apply
Qi Single-family home

a Duplex or mult-unit building

LH Condominium or cooperative

(9 Manufactured or mobile home

A Land

a investment property

LY Timeshare

L) other

 

Who has an interest in the property? Check one.
id Debtor 1 only

O) restart ony

£3 Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

Page 2 of 42

19-21619

 

Do not deduct secured claims ar pxemptions. Put
the amound of any sécured claims on Schedule O
Creditors Who Have Ciains Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

s See Statement  ¢ 100.00

Describe the nature of your ownership
interest (such as fae simple, tenancy by
the entireties, or a life estate), if known.

Fee Simple

LJ Check if this is community property
{see instructians}

Other information you wish to add about this item, such as local

property identification number:

What is the property? Check ali that apply
J Single-family home

uj Duplex of multi-unit building

Q) Condominium or cooperative

i] Manufactured or mobile home

M4 Land

C3 investment property

J Timeshare

CL} Otner

 

Who has an interest in the property? Check one.

Wd Debter 4 only

td Debtor 2 only

UL] Cebtor + and Debtor 2 only

iT at least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedute D:
Creditors Who Have Claims Secured by Property

Current value of the
portion you own?

100.00

Currant value of the
entire property?

g See Statement 5

Deseribe the nature of your ownership
interest (euch as fee simple, tenancy by
the entireties, or a life estate), if known.

98 Year Land Lease (Leasehold) _

LL) check if this Is community property
{see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check al that apply.
i) Single-family home

— Dupiex or multi-un:t building

fal Condominium or cooperative

CS} Manufactured or mobi#e home

td Land

| investment property

oJ Timeshare

J omer

 

Who has an interast in the property? Check one

WA Debtor 1 only

al Debtor 2 only

} Debtor 1 and Debtor 2 only

2] Atieast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amaunt of any secured claims on Scheduie D-
Creators Whe Have Claws Secured by Property.

Current value of the Current value of the
entire property? pertion you own?
g see Statemant ¢ 100.00

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

P | ment

CL] Check if this is community property
(see instructions}

Othar information you wish to add about this item, such as iccal

property identification number: Glastonbury
Volume 1245 Page 16 and Map 6032

Schedule A/B: Property

page 1.1
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17
Case number it Anown 19-21619

Debtor 4 John A. Sakon

 

Firs! Name Middle Name

16 82 Folly Brook Lane

Last Name

 

Street address. it available. or other description

 

 

 

Manchester CT 06040
City State ZIP Code
Hartford

County

* Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. 2.0.2... rere e ee erteere eee re teat eee teeaa tees >

What is the property? Check ail that apply.
a Singie-family home

CL) buplex or multi-unit building

Q] condominium or cooperative

QC) Manufactured or mabile home

Q) Lana

WH investment property

CJ Timeshare

(J other

 

Who has an interest in the property? Check one.

4 Debtor 1 only

LI Debtor 2 only

(J Debtor 4 and Debtor 2 only

1) At least one of the debtors and another

Page 3 of 42

 

Do not deduct secured claims or exemptions. Pui
the amaunt of any secured daims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the = Current value of the
entire property? portion you own?

$ 250,000.00 5 22,000.00

 

Describe the nature of your ownership
Interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Option to Purchase for $278.000

C] check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

g _11,452,000.00

 

 

 

Statement: Properties 1.1-1.5 have multiple values depending whether they are sold separately or as an assemblage. The existing
properties have limited development petential individually. The intent of this Chapter 11 Reorganization is ta take the assembled
praperties rée-subdivide them along a common roadway and sell the & lots: Estimated Value in Reorganization $11,430,000.

a Describe Your Vehicles

Do you own, lease, or have jegal or equitable interest In any vehicles, whether thay are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utifity vehicles, motorcycles

C) Ne
id Yes
3.1. Make: Mercedes _
Model: ML 320
Yoar: 1999
254000

Approximate mileage:

Other information:

If you own of have more than one. dascribe here:

3.2. Make:
Model:
Year.
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.

a Debter 1 only

LL) Debtor 2 onty

Q) Detter + and Debtor 2 only

(C) at least one of the debtors and another

Q) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C3 Debtor 1 only

() Debtor 2 only

QQ Gebtor 1 and Debtor 2 anly

(0 At least one of the debtors and another

CJ Check if this is community property (see
instructians}

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured daims on Schedule D:
CGradifors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

5 1,000.00 1,000.00

 

Do not deduct secured claims or exemptions. Pul
the amount of any secured daims on Schedule D:
Cracitors Who Have Ciaims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

page 2
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17

 

Who has an interest in the property? Check one.

Debtor 1 John A. Sakon
First Name Middle Name
3.3. Make:
Model: CJ} Debtor 1 only
¥ OC) Debtor 2 only
ear.

Approximaie mileage:

Other information:

a4. Make:
Model:
Year:
Approximate mileage:

Other information:

CQ) Debtor 1 and Debtor 2 only
CO At least one of the debtors and another

L) check if this is community property (see
instructions}

Who has an interest In the property? Check one.

(3 Debtor 1 only

CJ Debtor 2 only

( Debtor 1 and Debtor 2 only

L at least one of the debtors and another

LA Check if this is community property (see
instructions)

Page 4 of 42

Case number td mown! 19-21619

De not deduct secured daims or exemptions. Put
the amount af any secured claims on Schedule D.
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do net deduct sacured claims or exemplions. Pia
ihe emount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
ontire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

1 No
C) Yes

41, Make:
Model:
Year:

Other information:

\f you own or have mare than one, list here:

42. Make:
Model:
Year:

Other information:

&

Official Form 106A/B

Who has an interest in the property? Check one.
CJ Debtor 1 only

{J debtor 2 only

(4 Debtor 1 and Debtor 2 only

LD At least one of the debtors and another

LD Check if this is community property (see
instructions)

Who has an interest In the property? Check one.
LY Debtor 1 only

CO} debior 2 only

LD Debtor 1 and Debtor 2 only

(LD At jeast one of the debtors and another

C) Check if this is community property (see
instructions}

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that mumber here occ cece ee cece ve nete teteene tas ecesrtantitsnnaginnreceses

Schedule A/B: Property

Do not deduct secured claims or éxermplions. Pul
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Securad by Property.

Current vaiue ofthe Current value of the
entire property? portion you own?

Qo not deduct secured claims or axemplions. Put
ihe amount of any securad claims on Schedtite D-
Creditors Who Have Ciaims Secured by Property.

Current value ofthe Current value of the
portion you own?

entire property?

   

2,500.00

page 3

 
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17
Debtor 1 John A. Sakon Case number if aroun 19-21619

 

Page 5 of 42

 

Describe Your Personal and Housohold ltoms

 

Do you own or have any legal or equitable interest in any of the following items?

6 Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
LJ No
id Yes. Describe......... Furniture, kitchenware, linens

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CJ) No
id Yes. Describe......... TV, Stereo, Printers, Scanner, Cell Phone, Computer Equipment

a. Collectibles of value

Exampies: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections: other collections, memorabilia, cotlectibles
LJ No

4 Yes. Describe......... Peter Max Lithograph (2) Sculptures (3)

9. Equipment for sports and hobbies

Examples, Sports, photographic, exercise, and other hobby equipment; bicycles, pool tabes, golf dubs, skis; canoes
and kayaks; carpentry tools; musical instruments

L} No
1d Yes. Describe......... Bikes, Golf Clubs, Tools, Exercise Equipment
10. Firearms
Exampies. Pistols, rifles. shotguns, ammunition, and related equipment
QO} No
A Yes. Describe.......... Shotgun and Pistol
11.Clothes
Examples: Everyday clothes, furs, leather caats, designer wear, shoes, accessories
LJ No .
id Yes. Describe.......... Cloths, Suits, Shoes
12 Jewelry
Examples: Everyday jewelry, costume jewelry. engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
i No

(J Yes. Describe...........
13. Non-farm animats

Examples: Dogs, cats, birds, horses

4 No
Cd Yes. Describe...........

14. Any other personal and household ems you did not already tist, including any health sids you did not list

id No
C) ves. Give specific
information. .............

+5. Add the dollar vaiue of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here cece ere erences crteeveenteaeessiguneeneneniitgeniirscstiemennesit ee SP

Official Farm 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 1,500.00

§ 1,000.00
$ 1,000.00
¢ 500.00

5 300.00

$ 300.00

8 0.00

$ 0.00

5 0.00

 

5 4,600.00

 

 

 

page 4
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 6 of 42

 

 

 

pebtor? Yoh A. Sakon Case number urineun 19721619
First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legai or equitable interest in any of the fallowing? Current value of the
portion you own?
Do not deduct secured claims
or examiptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
O) No
PS iene cess eneee sestesnete egentinceiuneuseueciceylirniesemseteseed cocccesiuntie anereegiiesstaastiiessnnse Cath: . 200.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accaunts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QO) No
VOB oe Institution name:
17.4. Ghecking account, Bank of America -7644 $ 7,414.41
17.2. Ghecking account United Bank -0001 $ 398.43
17.3. Savings account. $
17.4. Savings account: $
17.5, Certificates of deposit: 5
47.6. Other financial account: $
17.7. Other financiat account: 3
17.4. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage firms, money market accounts
i No
OO) Yes. Institution or issuer name:
3
3
$.
14. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
4 No Name of entity: % of ownership:
Q) Yes. Give specific 0% %
information about 0
MNEM ee 0% %
0% % 5

 

Official Form 1064/8 Schedule A/B: Property page 5
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 7 of 42
Devter1 John A. Sakon Case number (1 inom, 19-2 1649

Firsd Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negofiab/e instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to sameone by signing or delivering them.

Wi no

(J Yes. Give specific Issuer name:
information about
them s

 

 

 

21, Retirement or pension accounts
Examples. Interests in IRA, ERISA, Keogh, 401(k), 403(b)}. thrift savings accounts, or ather pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iJ No
[J Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: 3
Keogh: s
Additional account:
Additiona! account: $
22. Security deposita and prepayments

Your share of all unused deposits you have made so that you may continue service or use fram a company

Examples. Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or athers

id No

CY Yes... Institution name or individual:
Electric: $
Gas: s
Heating oil. $
Security deposit on rental unit: 5
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: §
Other: 5

23. Annuities {A contract for a periodic payment of money to you, either for life or for a number of years)
1 No
OD Yes _ Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 8 of 42
Debtor 1 John A. Sakon Case number (7 known) 19-21619

First hame Medic Mame Last Flame se eee

 

24.Intereeta in an education IRA, in an account in a qualified ABLE program, or under a qualified atate tuition program.

26 U.S.C. §§ 530(b}(1), 528A(b), and 529(b)(1).

2 No
J Yes

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

1 No

L) Yes. Give specific
information about them... 3

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: tnternet domain names, websites, proceeds from royalties and licensing agreements

QO) No

© Yes. Give specific Trademark "Sakon" 100.00
information about them.... $ :

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

J wo

QC) Yes. Give specific
information about them... §

Money or property owed to you? Current value of tha

portion you own?
Do not deduct secured
claims or exemptions.

26. Tax refunds owed to you
i No

Cl yes. Give specific information
about them, including whether
you already filed the returns State: $
and the tax years. oo...

Federal: $

Local: $

29. Family support
Examples. Past due or lump sum alimony, spousal support, child suppart, maintenance, divorce Settlement, property settlement

a NT

Q) Yes. Give specific information............ .

Alimany: $
Maintenanca: $
Support: 3
Divorce setilement: $.
Property settlement: $
40. Other amounts someone owes you
Examples’ Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, warkers' compensation,
Social Security benefits; unpaid loans you made to someone else
GN .
121 Yes. Give specific information.......... The debtor has monthly SS benefit of $915/month after medicare s

insurance deduction.

Official Form 106A/B Schedule A/B: Property page 7
Case 19-21619 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 9 of 42
Debtor} John A. Sakon Case number wins, 19721619

Firel Narre Widdie Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, of life insurance; health savings account (HSA), credit, homeowner's, or renter's insurance

id No

( Yes. Name the insurance company

/ “i Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

$

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

id No

LJ Yes. Give specific information...........

 

3
33 Claims againet third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, of rights to sue
CL) No /
. i Aedaim. . WA Leto
12 Yes. Describe each ciaim See Schedule Entitled "Claims s___ 5,000,000.00
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and righta
to set off claims
id No
Q) Yes. Describe each claim...
$
35. Any financlal assets you did not already jist
id No :
C] Yas. Give specific information ........... 5
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Ere ees enssestssy nnetiiniinnsin ne | &_9:008,112.84

 

 

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
Q Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38, Accounts receivable or commissions you already earned

id No
C) Yes. Describe... ...

39. Office equipment, furnighings, and supplies
Examples. Business-related computers, schware, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic davices

QQ) No

id Yes. Describe...
eee Included in Personal Property . ' s_ 00

Official Form +06A/B Schedule AJB: Property page 4
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17
Debtor t John A. Sakon Case number irinown 19721619

 

Page 10 of 42

 

Farsi Name Middie Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No
Cl Yes. Describe ......

41. Inventory
lid No
CD ves. Describe.......

42 Interests in partnerships or joint ventures
No

C) Yes. Describe... Name of entity: % of ownership:

M

 

Ye
%

43, Customer lists, mailing lists, or other compilations
Wf No
QC) yes. Do your fists include personaily identifiable information (as defined in 11 U.S.C. § 104(41A))?

Q No
Cl Yes. Describe.......

44. Any business-related property you did not already liat
No

CD) Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that number here ........... ccc eesevevevnsiaritascessservanvaseieatecsceen auescentseuavccesauestesesene ceceeventaievetsasecsece ceottaceve tenses eevee »>

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.

If you own or have an interest in farmland, list It in Part 1.

1 4  tF

 

 

0.00

 

 

46.Bo you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Pari 7,
CL) Yas. Go ta line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish
CQ) No
i

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Go not deduct secured datms
or exemptions.

 
"Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 11 of 42
Debtor 1 John A. Sakon Case number (.fxncwn 19-21619

First Name Middke Name Last Name

 

 

44.Crops—either growing or harvested

Q) No

L) ves. Give specific .
information. ......... 5

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

LI No
OD ¥eS os
$
50, Farm and fishing supplies, chemicals, and feed
CL} No
OD ves. oe
3
51. Any farm- and commercial fishing-related property you did not already list
LJ No
Q) Yes. Give specific
information. ........... 5
52. Add the dollar value of all of your entrees from Part 6, including any entries for pages you have attached 5 0.00
for Part 6. Write that number here ........... octet ttettiecvense oot eoescescrscepintesnesannaneneces beecsevevtecsesscovinste tunasaveueeveseaianettace D>
EERE cescrite All Property You Own or Have an Interest In That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
idl No
LI} Yes. Give specific
information, ............
$
54. Add the dollar value of all of your entries from Part 7. Write that number here |................ ceceeuestne tcstietseanaear cece ceeeeteuees > 3 —«i. 0
eee ut the Totals of Each Part of this Form
36. Part 1: Total real estate, liN@ 2... cucsewnnes snsennnnnceconiewnnie cunning iuunn nn  §11452,000.00
56. Part 2: Tota! vehicles, line § $ 1,000.00
57. Part 3: Total personal and household items, line 15 3 5,700.00
58. Part 4: Total financial assets, line 36 $ 5,008,112.84
59. Part 6: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 3 0.00
61. Part 7: Total other property not listed, line 54 +3 0.00
62. Total personal property. Add jines 56 thraugh 61. 0.0... . § 5,018,312.84 Copy personal property total sg 9,018,312.84

 

63. Total of all property on Schedule AJB. Add line 55 + line 62

s  16,465,812.84

 

 

 

Official Farm 106A/B Schedule A/B: Property page 10
“Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Fill in this information to identify your case:

 

Debtor 4 John A Sakon

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) FirstName Middle Name Last Name

 

United States Bankruptcy Count for the: District of Connecticut
Case number 19-21619

CF known)

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

Page 12 of 42

LJ Check if this is an
amended filing

04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full falr market value of the property belng exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive cortain benefits, and tax-exempt
retirement funds—may de unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the vaiue of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim

 

Specific laws that allow exemption

 

 

 

 

 

 

Schedule A/B that liste this property portion you own

Copy the value from Check only one box for each exemption.

Schedule AB
Brief 11 U.S.C. § 522(b)(2); 11

“tan 1999 Mercedes $1,000.00 Os ‘

description: . :
Line from 4 100% of fair market value, up to U.S.C. § 522(b)(3), vehicle
Schedule AB: 5 any applicable statutory limit
Bret ion Household cood $ 1.500.00 Os 11 U.S.C. § 522(b)(2); 11
Line from A 100% of fair market value, up to U.S.C. § 522(b)(3),
Schedule AB: &—_ any applicable statutory limit
Bret on, Electronics $ 1,000.00 Us 11 U.S.C. § 522(b)(2); 11
Line from id 100% of fair market value, up to U.S.C. § 522(b)(3); HH G
Schedule A‘: 7 any applicable statutory limit

3. Are you Claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

QC) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

(No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt

page tof__
° Case 19-21619 Doc 34 _ Filed 10/10/19

Debtor 4

John A Sakon

 

First Name

Middle Name

Last Name

Entered 10/10/19 15:17:17

Page 13 of 42

Case number (7 keown), 19-21619

 

Es Additional Page

Brief description of the property and line
on Schedule A/B that liats this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line fram

Schedule A/B:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Official Form 106C

Current vaiue of the
portion you own

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

 

tid 100% of fair market value, up to
any appiicable statutory limit

 

bd 100% of fair market value, up to
any applicable statutory limit

 

@ 100% of fair market value, up to
any applicable statutory limit

 

 

Wf 100% of fair market vatue, up to
any applicable statutory limit

 

© 100% of fair market value, up to
any applicable statutory limit

 

 

Ff 100% of fair market value, up to
any applicable statutory limit

 

100% of fair market value, up to
any applicable statutory limit

 

ff 100% of fair market value, up to
any applicable statutory limit

 

 

LJ 100% of fair market value, up to

 

CL) 100% of fair market value, up to

 

LJ 100% of fair market value, up to
any applicable statutory limit

Schedule A/B
Collectibles of Value $ 1,000.00 O¢
SB
Exercise Equipment § 200.00 Os
a
Tools 5 150.00 js
a
Golf Clubs 5 150.00 O¢
a
Firearms $ 300.00 js
AQ
Clothes $ 300.00 (js
11
Trademark § 100.00 Os
26
Claims g 9,000,000.00 Os
33
$ Us
-_ any applicable statutory limit
$ Og
—_— any applicable statutory limit
$ Os
$ Us

 

CJ 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

11U.S.C. § 522(b)(2); 11
U.S.C. § 522(b)(3); wildcard
exemption

 

11 U.S.C. § 522(b)(2); 11
U.S.C. § 522(b)(3); health
care exemption - rehab

 

11 U.S.C. § 522(b)(2); 11
U.S.C. § 522(b)(3):trade
exemption

 

11 U.S.C. § 522(b}2); 11
U.S.C. § 522(b)(3); wildcard

 

11 U.S.C. § §22(b)(2); 11
U.S.C. § 522(b)(3);wildcard

 

11 U.S.C. § 522(b)(2); 11
U.S.C. § 522(b)(3);

 

11 U.S.C. § §22(b)(2); 11
U.S.C. § 522(b)(3);wildcard

 

11U.S.C. § 522(b)(2); 14
U.S.C. § 522(b)(3);Pain and
Suffering; personai injury

 

 

 

 

 

page 2 of _
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 14 of 42

Fill in this information to identify your case:

 

John A Sakon

Frist Nare

Debtor t

 

Middle Name Last Name

Debtor 2
‘Spouse ‘ffiling) Firat Nane

 

Middle Kame Laet Narre

United States Bankruptcy Court for ihe: District of Connecticut
19-21619

Case number
ff known

 

(J Check if this is an
amended filing

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if mare space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known),

12/16

 

1. Do any creditors have claims secured by your property?
CO) No. Check this box and submit this form to the court with your other schedules. You have nothing efse to report on this form.
Ww Yes. Fill in all of the information below.

ro List Afl Secured Ciaims

Column A Caiumn 8 Column G
2. List all secured claims. If a creditor has more thar one secured Claim. list the creditor separately amountofclaim Value of collateral Unsecured
for each claim. If mare than one creditor has a particular claim, list the other creditors in Pant2. not deduct the ihat supports this portion
As much as possible, tist the claims in alphabetical order accarding to the creditor's name. value of collateral. clalm if any

[2] Cyhani Ventures, Inc.

Creditors Nama

42 Protea Gardens

 

 

34,724,416.00 .2,450,000.00 , 2,274,417

 

 

 

meer a Pan ae ~~ Value of coltateral by Appraisal provided
Toronto, Ontario, Canada As of the date you file, the claim is: Check all that apply. by Alexander W. Macdonald #RCOG636 on
M3K2\W6 5 Unhaceted behalf of the Town of Glastonbury in

City State ZIPs — L) Disputed Foreclosure Proceedings dated June and

September 2019
Who owes the debt? Check one.

Wf Debtor 1 only

O) Debtor 2 only

C) Debtor ¢ and Debtor 2 only

CJ Atleast one of the debtors and anather

Nature of lien. Check all that apply.

af An agreement you made (such as mortgage ar secured
car loan)

C) Statutory fen (such as tax jien, mechanic's lien)

Cj Judgment lien from a tawsuit

{] other (including a right ta offset)
Le) Check If this claim relates to a

community debt
Date debt was Incurred 03/26/20 1t /
L22] O96 Holdings, LLC

Creditors Name

424 Weldrick Road East

Last 4 digits of account number __

325,720.00 $1,675,000.00 5 325.720.0

Describe the property that sacures the claim:

 

See Schedule Properties 1.1; 1.2; 1.3; This is a 2nd Mortgage with 2.1 Mortgage

 

 

 

Number Streal of $4,724,416 in 1st position
Richmond Hill, Ontario, Canada As of the date you file, the claim is: Chack all that apply.
Q Contingent
L4B2M5 OD) Unliquidated
City State ZIP Code Q Disputed

Who owes the debt? Check one.
lif Debtor 1 ony

Nature of lien. Check all that apply.

uf An agreement you made (such as martgage or secured

©) Debtor 2 only
QF Debtor 1 and Debtor 2 only
{] At least one of the dabtors and another

(J Check if this claim retates to a
fommunity debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

car loan}
QO Statutory len (such as tax lian. mechanic's lien}
O Judgment lien from a lawsuit
(J Other (including a right to offset}

Last 4 digite of account number __

page 1 of 3)
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

John A Sakon

Debtor 1

Case number titkncwn) 19-21619

 

Firat Name Middle Name

  
  

Additional Page

by 2.4, and so forth,

After listing any entries on this page, number them beginning with 2.3, followed

Last Name

Column A Column B

Amount of claim Value of collateral
Do not deduct the that supports this
value of collateral. claim

 

Town of Glastonbury

 

Creditors Nama

2155 Main Street

: See Schedule Properties 1.1

 

 

 

Number Straet
Glastonbury CT 06033
City Stata ZIP Code

Who owes the debt? Check ane.

Wf Cebtor 4 oniy

C1 Rebior 2 only

O) Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

C] Check if this claim relates to a
community debt

Date debt was incurred

[2.4] Town of Glastonbury

 

Craditers Name

2155 Main Street

“Property 1.2 EBA Main Street

 

 

 

Number Street
Glastonbury CT 06033
City State ZIP Code

Who owes the debt? Check one.

Wf Debtor 1 only

Wd Debto; 2 only

Wf Debtor 1 and Debtor 2 only

fd Atieast one of the debtors and another

C] Check if this claim relates to a
community debt

Date debt was incurred

Town of Giastonbury

 

Crecitor's Nama

2155 Main Street

 

 

 

Number Street
Glastonbury CT 06033
City State ZIP Cade

Who cwes the debt? Check one.

Debtor 4 only

(J Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

QO) Check if this claim relates to a
community debt

Date debt was incurred

Describe the property that secures the claim: 3

° 131 Griswold Street

As of the date you file, the claim is: Check all thal apply.

OQ) contingent

O) unliquidated

wu Disputed

Nature of lien. Check all that apply

OQ An agreement you made (such as morgage or secured
car loan)
Statutory lien (such as tax hen, mechanic's lien)

OQ Judgment lien from a lawsuit

Q) Cther (including a right to offset}

Last 4 digits of account number

242,962.00 ,1,200,000.00 ,

Page 15 of 42

Column Cc

Unsecured
portion

If any
957 ,037.0

= 116,900.00 , 900,000.00 , 783,100.0

 

Describe the property that secures the claim:

 Cortingant
QO] unliquidated
Wf Disputed

Nature of jien. Check all that apply.

OQ) an agreemenl you made (such as mortgage or secured
car loan}

wf Statutory lien (such as tax lien, mechanic's lien)

QO Judgment lien from a lawsuit

Q other (including a right ta offset)

Last 4 digits of account number

Describe the property that secures the claim: $

Property 1.3 N2B Griswold Street

As of the date you filo, the claim is: Check all that apply.

Q) Contingent

QO) Uniiquidated

Wf Disputed

Nature of lien, Check all that apply.

O an agreement you made {such as mortgage or secured
car laan}

uw Statutory lien (such as tax iien, mechanic's lian)

oO Judgment lien from a lawsuil

Q] Other (including a right to offset)

Last 4 digits of account number

Add the dollar value of your entrias in Column A on this page. Write that number here: , 681,923.00

{f this Is the last page of your form, add the dollar value totals from all pages.

Write that number here:
Official Form 106DB

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

s 541,945.00

 

41,947.00 , 350,000.00 , 308,053.0

page& of 3
_Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 16 of 42

Debtor 1 John A Sakon Case number i#snoun, 19-21619

Fiat Name Middle Name wast Name

Eee vist Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

agency is trying to collect from you for a dabt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if ve nen
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you de not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

 

 

b.1) stewart Tham - Torkin Manes LLP - Receiver for Cyhani On which line In Fart 7 dia you enter the creator? 2:1
Name Last 4 digits of account number _ _..
151 Yonge Street, Suite 1500
Number Steet

Zip Code M5C 2W7

 

 

 

 

 

 

 

Toronto ON
City State ZiP Cade

| On which ling in Fart 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Cade

On which tine in Part 1 did you enter the creditor?

Name Last 4 digits of account number

 

Number Street

 

 

 

 

 

 

 

City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4digits ofaccountnumber =
Number Street
City State ZIP Code

| | On which line in Part ¢ did you enter the creditor?
Name Last 4 digits ofaccount number

 

Number Sueet

 

 

 

 

 

 

City State ZIP Code

| On which line in Fart 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
Cily State 2iP Code

Official Farm 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property pages of 3__
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 17 of 42

PATEL ees tL ae elo

 

John 4 Sakon

Bento?
| Fopst Mawes

 

Wihkule Podive bab! adtic

Debtor 2
(Spouse if filing} First Name

 

Middie Mame Las! Name

United States Bankruptcy Court for the: District of Connecticut

19-21619 CJ Check if this is an

Case number amended filing

tif kaw}

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracta or unexpired leases that could result in aciaim. Also list executory contracts on Schedule
A/: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured clalms that are listed in Schedule D: Creditors Who Have Ciaims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number {if known).

 

 

 

12/15

 

| Part 4: | Liat All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

L) No. Go to Part 2.

Y Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, jist the creditor separately for each claim. For
each claim listed, identify what type of claim it is. Ifa claim has both priority and nonpricrity amounts, list that claim here and show both priority and
nonpriority amounts, As much as possible, list the daims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

21 . .
Francelia Sevin

Prority Creditor's Name

53 Benton Street

 

 

 

Number Streat
Manchester CT 06040
City State ZIP Code

Who incurred the debt? Check one.

i Debtor 1 only

LJ Debtor 2 only

Q] Debtor 4 and Debtor 2 only

( At least one of the debtors and another

C] Check if this claim is for a community debt
Is the claim subject to offset?

No
OQ ves

[* |

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

2 Debtor 1 only

© Cebtor 2 only

QI Debtor 4 and Debtor 2 only

(CD Atteast one of the debtars and another

Q) Check if this claim Is for a community debt

la the claim subject to offset?
O wo
CQ] ves

Official Farm 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

$_4686.0034 686005

Nonopriority
amount

Last 4 digits of account number ____

When was the debt incurred?

As of the date you fite, the claim ig: Check all that apply
LJ Contingent

im) Unliquidated

oO Disputed

Type of PRIORITY unsecured cleim:
a Damestic support obligations
Q) Taxes and certain other debts you owe the government

) Claims for death or personal injury while you were
intoxicated

QO other. Specify

 

Last4 digits ofaccountnumber | ts $ $

 

When was the debt incurred?

As of the date you file, the claim ig: Check alt that apply
Q Contingent

O Unliquidated

) Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you awe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

page 1 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17: re

Debtor? Jahn A Sakon

 

F-rel Mame Middje Name Last Mame

era Ail of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Page 18 of 42

Case number i7 mown)

C1 No. You have nothing te report in this part. Submit this form ta the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holde each claim. If a creditor has more than one
nonpriority unsecured claim, tist the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.!f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

4 & F Main Street Associates, LLC

 

Nonpriarity Creditors Name

4 Main Street

 

Number Street

East Hartford CT 06118

 

City State

888-800-9412 - Bankruptcy Department
Who Incurred the dabt? Check one.

J Debtor 1 only

DI pettor 2 only

O) Debtor 1 and Debtor 2 oniy

() At least one of the debtors and another

ZIP Code

CL) Check if this claim is for a community debt

Is the claim subject to offset?
i No
OQ) ves

~
ha

Afford-A-Bail

 

Nonpriority Crecitor’s Nama

450 Church Street

 

Number Street

Hartford CT 06103

 

City Slate ZIP Cade

Who incurred the debt? Check one.

@ Debtor 1 only

UI Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

O Check if thie claim is for a community debt

Is the cialm subject to offset?
@ Neo
O) ves

Bank of America, N.A. Attn: Bankruptcy Department

 

Nonprionty Crediior's Name

PO Box 15102

 

Number Street

Wilmington DE 19886

 

Staia ZIP Code

“¥ 888-800-9412

Who Incurred the debt? Check one.

O) Dabter 4 only

Q) Dabtor 2 only

C) Debtor 1 and Debtor Zonly

( At teast one of ihe debtors and another

Q] Check if this claim is for a community debt

ls the claim subject to offset?
No
C) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total clalm

Last 4 digits of account number

s 95,000.00
08/14/2019 oo

When was the debt incurred?

As of the date you fila, the claim ia: Check all that apply.

Q) Contingent
OQ Unliquidatec
O Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

Q Obligations arising oul of a separation agreement or divorce
that you did not repent as priority caims

O) cebis to pension or profit-sharing plans, and other similar debts.
ff Other. Specity Rent

Last4 digits ofaccountnumber 34,645.00.
When was the debt incurred? 07/23/2019

As of the date you file, the claim is: Check ai that apply.

Q Conlingent
Q) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

CJ Student leans

ie) Obiigations arising out of a separation agreement or divorce
ihat you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar dabts
LI other. Specity

 

Last 4 digits of account number 0 2 9 4

$ 71,540.23
When was the debt incurred? _ 11/20/2017 TT

As of the date you file, the claim is: Check ali that apply.

ie Cantingent
OY Unliquidated
UJ Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

O Obligations arising out of 4 separation agreement or divorce
that you did nai report as priority claims

L) Detts to pension of profit-sharing plans, and other similar debts

O other. Specify

 

pagee_ of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Debtor 1 John A Sakon

 

Fs Name Middie Nave Last Name

Page 19 of 42

Case number tf mown! 19-21619

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

[4 Bank of America, N.A. Attn: Bankruptcy Department

 

Nonprarity Creditors Name

PO Box #5102

 

 

Number Sirest
Wilmington DE 19886
City Stata ZIP Code

888-800-9412
Who incurred the debt? Check one.

Wd Debtor 1 only

C) debtor 2 only

U Debtor 1 and Debtor 2 only

CI At ieast one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

a No
O yes

Bank of America, N.A. Attn: Bankruptcy Department

 

Nonpriority Creditors Nama

PO Box 15102

 

Number Street

Wilmington DE 19886

 

City State ZIP Code

Whe incurred the debt? Check one

kf Debtor 1 only

Q) Debtor 2 only

(J Debtor 4 and Debtor 2 only

O01 At least one of the debtors and another

Q) Check if this claim ie for a community debt

\s the claim subject to offset?

w@ Na
QO} yes

*
a

Best Buy Visa Card - Citibank, N.A.

 

Noneriority Creditar's Name

Credit Control, LLC PO Box 31179

 

Number Street

Tampa FL 33631

 

City Stara ZIP Cace

Who incurred the debt? Chneck one.

bd Debtor 1 only

Q) Detter 2 only

Q) Debtor 1 and Debtor 2 only

(I At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offsat?

id bo
QO] ves

Official Form 10Q6E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits of account number 2) 7 8 5 5 31,255.54
When was the debt incurred? 01/23/2018
As of the date you file, the claim 4s: Check all that apply.
O Contingent
o Unliquidated
QO Disputed
Type of NONPRIORITY unsecured claim:
LI Student toans
Q Obligations ansing out of a separation agreement or divorce that
you did nof raport as prionty claims
O dents to pension or profit-sharing plans, ard other similar debts
WF ciher. Specify Credit Card
Last 4 digits of accountnumber 2) f/f 8 5 s_ 1,068.23
When was the debt incurred? 01/22/2018
As of the date you file, the claim Is: Chack all that apply.
O Contingant
QO Unliquidated
QO} Disputed
Type of NONPRIORITY unsecured claim:
() Student loans
O Obligations ansing out of a separation agreement or divorce that
you did not report as priority claims

QJ) Debts ta pension or profit-sharing plans, and other similar debis
@f other. Speciy Credit Card

5 1,699.15

Last 4 digits of account number 8 B 4 4

02/09/2018

When was the debt incurred?

Ae of the date you file, the claim is: Check all that apply.

{J Contingent
) Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

QJ Student joans

Q Obligations asising out of a separation agreement or divorce thal
you did not report as priority daims

LJ Debts to pension or profit-shanng plans, and other similar debis
iJ other. Specity_ Credit Card

pages of 14
+

‘ Debtor | John A Sakon

Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

 

Bag: Nave Miodie Maree batt Name

Page 20 of 42
Case number of cies 19-21619

 

pon 2: NONPRIORITY Unsecured Ciaims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

[az LL Bean Visa Card Barclaycard

Noripriarity Craditors Name

Phillips & Cohen Associates, Ltd. 1002 Justison Street

 

 

 

Number Sireaet
Wilmington, DE 19801
City Stale ZIP Cade

Who incurred the debt? Check one.

* Debtor 1 only

LI) Debter 2 only

O) Debtor 1 and Debtor 2 only

(I At least one of the debtors and another

QJ Check if this claim is for a community debt

Ia the claim subject to offset?

X No
C) ves
«a
Best Buy VisaCard C/o Credit Contrel, LLC

 

Nonpriarity Craditors Name
PO Box 31179

Number Street

_Tampa, FL 33631-3179

City State

 

ZIP Code

Who incurred the debt? Check one.

X Debtor 1 only

(J Debtor 2 only

Q) Debtor 1 and Debtor 2 onty

(] At least one of the debtors and ancther

C) Check if this claim is for a community debt

Is the claim subject to offset?

XI] No
O Yas

43]
Cabela's Club Visa

Nonpriority Creditors Nama

PO Box 82519

Number Street

Lincoin, NE 68501

City State

 

 

 

ZIP Coda

Who incurred the debt? Check one.

X Dabtor 1 only

C) Dabtor 2 only

CJ Debtor 1 and Debtor 2 only

C) At ieast one of he debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

X No
C) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number 8530

01/07/2018

5 4212.14

When was the debt incurred?

As of the date you file, the claim is: Check afl that apply.

Q Contingent
 Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

QI Student loans

C) obligations ansing out of a separation agreement or divorce that
you did not report as priority daims

Debts to pension or nrafit-sharna olans, and other similar debts

X Other. Specify Credit Card

8844

11/20/2018

5 1699.15

Last 4 digits of account number
When was the debt incurrad?

As of the date you file, the claim is: Check all that apply.

O Contingent
OQ Uniliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorca that
you did not report as prionty claims

Debts to pension nr orefit-shaninn olans, and other similar dabts
Other. Spacfy__ Credit Card

xO OO

“aaa , 7198.43
Last 4 digits of account number 31 49 . ~

When was the debt Incurred? 10/17/2017

As of the date you file, the claim is: Check alt that apply.

O Contingent
OC) Unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

C) Student toans

QO Obligations ansing out of a seperation agreement or divorce that
you did not report as priority claims

TT Debts to pension or profit-sharing plans, and other similar debts
x other. Specify__ Credit Card

page 4 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17: Ve sgh 298 21 of 42

Debtor 7 John A Sakon

 

a Mage Tharefie Natesst: Last Nearer

Case number (2 sme

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this paga, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

0 eon
Capital Bail Bond

 

Nonpriority Craditar's Name

Butler Norris & Gold; 254 Prospect Avenue

 

Number Street
_ Hartford, CT 06106
City State ZIP Cade

Who incurred the debt? Check one.

* Debtor 1 only

CQ) Debtor 2 onty

(2) Debtor 4 and Debtor 2 only

(J Atleast one of the debtors and another

(J Chack If this claim is for a community debt

In the claim subject to offset?
X No
(] ves

4.41
Citizens Bank C/o MRS BOP, LLC

Nonpriority Craditors Name

1930 Otney Avenue

 

 

umber Street
Cherry Hill, NJ 06003
City Stale ZIP Code

Who incurred the debt? Check one.

X Debtor 1 only

Q Debtor 2 only

(J Debtor 4 and Debtor 2 anly

(J Ai least one of the debtors and another

C1) Check if this claim is for a community debt

Is the claim subjact to offset?

* Wo
OQ ves

4.12
Chase

 

Nonprorily Creditors Name

Card Services PO Box 6294

Number Street
Carol Stream, IL 60197-6294
City Slate ZIP Cade

Who incurred the debt? Check one.

* Debtor 1 only

QO) Dabier 2 only

Q) Debior + and Debtar 2 only

(CJ At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
IX No
LJ Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number

——— 510000

When was the debt incurred? 06/29/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
J unliquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

CQ) student ioans

QO Obligations arising out of a separation agreement or divorce that
you did not rapon as prionty claims

™ Debts to pension of norofi-sharing plans, and other similar debts

X| Other. Specity__ Services

Lagt 4 digite of account number _ 9859 5 4884.05 ©

When was the dabt incurred? 91/27/2017

As of the date you file, the clalm ig: Check all that epply.

Q) Contingent
QO) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out ot a separation agreement or divorce that
you did not report ag priority claims

Debte to pension oF orefit_ehasinn ong ghd other similat debts
Other. Specify__ Line of Credit

«J OO

0657 5 5650.90 __

Last 4 digits of account number — ~
When was the debt incurred? _ 01/2018 ae

As of the date you file, the claim is: Check all that apply.

Q Contingent
J Untiquiasted
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separabon agreement or divorce that
you did not report as prionty claims

CI Debts to pansion + reafit-eborinn sjans, and other similar debts

X Other. Specty___ Credit Card

page 5 of 14
. Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 22 of 42

Debtor? ohn A Sakon

 

Firg: Marg tage hare Last bame

Case number ¢ ees 19-21619

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
1
4.13
Chase Last 4 digits of account number | 2025 ee 3 15470.34

 

Nonpnority Creditors Name

Card Services PO Box 6294

Number —<Siraet
Carol Stream, {L 60197-6294
City State ZIP Code

Who Incurred the debt? Check one.

X! Debtor t only

CI debtor 2 only

© debtor 1 and Dabtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
x No
OC) ves

|

os
_
Bs

Chase

 

Neonpriority Creditors Nama

Card Services PO Box 6294

 

Number Street
Carol Stream, IL 60197-6294
City Stata ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

CJ Debtar 2 only

C) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

O) Check if this claim Is for a community debt

is the claim subject to offset?
X1 No
CJ Yes

4.15
Halloran & Sage, LLP

 

Honprionty Creditors Name

225 Asylum Street

 

 

Number Street
Hartford, CT 06103
City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

© debtor 2 only

CJ Dabtor 1 and Debtor 2 only

CD Atleast one of the debtors and another

C) Check if this claim is for a community debt
{s the claim subject to offaet?

X] No
C] vas

Official Form 1O6E/F

When was the debt incurrad? 01/2018 _

4s of the date you file, the claim is: Check all thet apply.

QO Contingent
OQ Unliquidated
{J Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Oo Obligations arising out of a separation egreement or divorce thal
you did not report as priority claims

T debts to pension or nredit-ehorinn rlans, and other similar debts

X other. Specify _-—s Credit Card

Last 4 digits of account number _ 9294 _ _
01/2018

3 648827
When was the debt incurred?

As of the date you file, the claim Is: Check all thal appiy.

| Contingent
QO Unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

OC) Student loans

QJ Obligations arising out of a separation agreement or divorce that
you did nat report as prionty claims

O) Debts to pension or orofit-sharino plans, and other simitar debts

X| Other. Specity_ Credit Card

$ 27205.50

Last 4 digits of account number

When was the debt incurred? 08/201 3 __

As of the date you file, the claim is: Check all thal apply.

oO Contingent
QF Unliquidated
X Disputed

Type of NONPRIORITY unsecured claim:

QO Student loans

QO Obligations arising out of a separation agreement or divorcee that
you did nat report as priority claims
Q) Debts to pension or nredit.charinn rlanc and athear cimilar dahte

x1 Other. Specify, Claim for Legal Fees in Forclosure

Schedule E/F: Creditors Who Have Unsecured Claims page 6 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Debtor 1 John A Sakon

 

Beg: Mane SA coealae Sst Lasi Maire

Page 23 of 42
Case number sem. 19721619

 

a NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

e_

41
416 Mickelson, Jacobs and Bozek, LLC

 

m clo Berman, Mickelson Dembo & Jacobs, LLC

 

Number Street
644 Farmington Ave. West Hartford, CT 06105
Lity state éIP Cade

Who incurred the debt? Check one.

X Debior 1 only
DD Debtor 2 only
© Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

(] Check if this claim is for a community debt

Is the claim subject to offeet?

One

xX Yes

4.17 The Metropolitan District Comm.

feels Name

’ 555 Main Street

ursteet Skeet

- PO Box 800
: Hartford

 

 

Who incurred the debt? Check one.

X Debtor 1 only

Q) Debtor 2 only

(] Dehtor 1 and Debtor 2 only

CJ Atieast one of the deblors and another

CO Check if this claim Is for a community debt

In the claim subject to offset?

Xt Na
QO] ves

4.18
LL Bean Visa Card Barclaycard

“Phillips & Cohen Associates, Ltd.

AP owar owner

1002 Justison Street

 

 

 

Wilmington

 

Cate, : FIR P =te

Who Incurred the debt? Check one.

X Debtor 1 only

CJ Debtor 2 only

() Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

XI No
Cl ves

Official Form 106E/F

CT 06142 ~ssmgqoc

DE 19801 ~~ 7P Sede

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits ofaccountnumber 322286.42
When was the debt Incurred? 2017
As of the date you file, the claim is: Check all that apply.
J) Contingent
O) Unliquidated
X = Disputed
Type of NONPRIORITY unsecured claim:
O Student loans
Oo Obligations ansing out of a separalion agreement or divorce thal
you did not report as priority claims
TY Debts to pension =- ~--#* chedes cians ead ~ther similar debs
X Other. Specity_ GAL Fees in Dispute
Last 4 digits ofaccountnumber $5313.18 _
When was the debt incurred? 2013-2015
As of the date you file, the clalm is: Check all that apply.
QO) Contingent
mY Unliquidated
XI} Disputed
Type of NONPRIORITY unsecured claim:
() Student loans
O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Mm Debts to pengion ar nrvfit-charina nlans and other sirpjlay debts
X Other. Specity. Claim for Water Services _
which were disconnected
a. 4212.14
5 .
Last 4 digits of account number 6530 - -

When was the debt incurred?

2018

Ag of the date you file, the clalm is: Check ail that apply.

QQ Contingent
O Unliquidated
CQ) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

oO Obligations arising out of a separation agreement or divorce that
you did noi report as priority claims

D Batts to pension or prof”-sharing plans, and other similar debts

XM Other. Specify

page 7 of 14.
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Cebioi = Yahn A, Sakon

 

Feet Marve Krad Mame tag Nats

Page 24 of 42
Case number atteay) 19-21619

 

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

|

 

4.19 PayPal Credit

[4.20

4.21

Official Form 106E/F

 

Coegaobo 6 Nae

PO Box 105658

Number Sheet

 

Atlanta

Who incurred the debt? Check one.

X| Debtor 1 only

Q) Debtor 2 only

(J Debtor + and Debtor 2 only

(3 at least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offsat?

x No
Q) ves

Red Door Construction

Credrat s Name

PO Box 341

Naswener Sieer

 

Simsbury

 

Who incurred the debt? Check one.

* Debtor 1 only

C) Debtor 2 only

CQ) nebter 1 and Debter 2 only

CJ At teast one of the debtors and another

(J Check if this claim is for a community debt

le the claim subject tc offset?
XI No

D2) ves

Shipman & Goodwin

GA (30348 | ZIP Code

CT 06070  ~aBtade

 

Creditors Nani

One Constitution Plaza /

Aber Steel

Hartford CT
Who incurred the debt? Check ona.
(% Debtor 1 only
O debtor 2 only

O1 Debtor 1 and Debtor 2 only
(C1 Ai least one of the debtors and another

 

2IF Gods

Q) Check if this claim is for a community debt

Is the claim subject to offset?

x No
D ves

06103 Zhe

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits of account number 9972 5 2911.84
When was the debt incurred? 2018
As of the date you file, the claim is: Check all that apply.
QO Contingent
CQ Unliquidated
Q Disputed
Type of NONPRIORITY unsecured claim:
Q] Student loans
Q Obligaiions ansing out of a separation agreement or divorce that
you did not repor as priority aims
11 Debts to pension or profit-sharing plans, and other similar debts
X| Other. Specify
Last 4 digits ofaccountnumber 3 16530.00
When was the debt incurred? = _ 2016 a
As of ihe date you file, the claim ig: Check all ihat apply.
Q Contingent
C) unliquidated
O) bisputed
Type of NONPRIORITY unsecured claim:
(J Student loans
QO Obligations arising out of a separation agreement or divorce thal
you did not report as priority claims
Debts to pension nr nrafit-sharing nang and other similar debts
X. Dther. Spacify. Construction Services
3 140479.43

Last 4 digits of account number

2016-2019

When was the debt incurred?

Ags of the date you file, the claim is: Check all inat appiy.

Q Contingent
OQ) Unliquidated
x Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

C) Obligations ansing oul of a separation agreement or divorce that
you did not report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts
X Other. Specify, Legal Fees claimed in Tax Foreclosure of
$158,846.64 of debt

page B of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 25 of 42

Debtor 1 John A Sakon

 

Ferg: Wane idee Nate Last Name

Case NUMber is kms 19-21619

 

ee « NONPRIORITY Unsecured Claims — Continuation Page

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and sc forth. Tatat claim
rm
4.22 Santander 7 Last 4 digits of account number _ 5547 oe 3 14,750.21
Cacenter 3 Rute ,
PO Box 16255 When was the debt Incurred? 2016-2017
Shatter Steer —
. a a As of the date you file, the claim is: Check all that apply.
Reading PA 19612 ZiP Cade QO Contingent

Who incurred the debt? Check one.
X] Debtor 1 only

L) Debtor 2 only

Q) Debtor 1 and Debter 2 only

() At teast one of the debtors and another

O) Check if this claim is for a community debt

la the claim subject to offast?

X) No
O) Yes

[4.23 Superior Products Distributors Inc.
Crecmo: & Maite

"1403 Meriden-Waterbury Road

 

 

Mumitust oO" Sige
- Milldale CT 06467 eaae--—
tae 7 Sine FP Tee

 

Who incurred the debt? Check one.

X Debtor 1 only

O) Debtor 2 only

C) Debtor ¢ and Debtor 2 only

Q) At teast one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?

Xi No
OD) yes

4.24
Lumber Liquidators Synchrony Bank

 

Chediter’s arte

Midland Funding LLC |
PO Box 2001

 

Warren MI 48090 0 ZP Sede

Who incurred the debt? Check one.
X Debtor 4 only
CI pebtor 2 only
CD Debter 1 and Debtar 2 only
(J At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

X No
Ql) yes

Official Form 106E/F

Schedule E/F: Creditora Who Have Unsecured Claims

QJ Unliquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UT] Debts to pension + erafit_charina nlans, and other simitar debts
X| Other. Specity Credit Card

Last 4 digits of account number ___ $ 21,308.65

When was the debt incurred? 07/2016

Ae of the date you file, the claim is: Check all that apply.

Q] Contingent
TT Unliquidated
X%_ Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priomy claims
Debts to pension or prefit-charina nlane and other sirnilar dehee

Other. Specity_ Construction Materials and Legal Fees

xJ OO

_— 5 1582.60
Last 4 digits of account number 9599 ‘ ~

When was the debt incurred? 2016

As of the date you file, the claim is: Check all that apply.

| Contingent
O unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student foans

Obligations aricing out of a ceparation agreement or divares that
you did not report as priority daims

Dabts ta pension or arafit-sharina olans, and other similar debts
Dther. Specity__ Credit Card

xJ OO

page 9 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 26 of 42

Bebdtor 1 John A Sakon

 

Fast Nave Middhe Murr e Last Narnia

Case nurober Lf abd 1 9-2 1 61 9

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and go forth. Totat claim

Eversource

 

Nonpriarity Creditors Neme

PO Box 650032

 

Number Siraet

__ Dallas, TX 75265-0032

City State ZIP Code

Who Incurred the debt? Check one.

%| Debtor 1 only

LJ Dabtor 2 only

O) Detter 1 and Debtor 2 only

(CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

ts the claim subject to offset?

X No
Q) Yes

4.26
Eversource

 

Nonpriority Creditors Name

PO Box 650032

 

Number Street

Dallas, TX 75265-0032

City Slate ZIP Coda

Who incurred the debt? Check one.

* Debtor 1 only

( Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

QO) Check if this claim is for a community debt

ta the claim subject to offset?

X No
Q) yes

Connecticut Natural Gas Corporation
Nonoriority Creditors Name

PO Box 9245

 

Numbar Street

Chelsea MA 02150-9245

City State ZIP Code

Who incurred the debt? Check one.

() Dabter 4 only

CJ Debtor 2 only

™ Debtor 1 and Debtor 2 only

X At least one of the debtors ard another

(J Check if this claim is for a community debt

is the claim subject to offset?

X No
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number 3052 5 (93.77
When was the debt incurred? 9/10/2017 .

As of the data you file, the ciaim is: Check all that apply.

) Cantingent
a) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

( student loans

( Obiigations arising out of a separation agreement or divorce that
you did not repon as priority daims

O1 Debts to pension or nrefit-eharing plans, and other similar debts

X| Other. Specify Utilities

Last 4 digits of account number 2029 3729.06
When was the debtincurrea? 9/10/2019 .

As of the date you file, the claim Js: Check all that apply.

C) Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

MT Debts to pension or profil-charing plans, and other similar debts
X Other. Specify Utilties

219.63
Last 4 digits of account number _ 5750 _ *. ~~

When was the debt incurred? 5/41/2017 .

As of the date you file, the claim ig: Check all that apply.

QO Contingent
O Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student ioans

O Obligations arising out of a separation agreement or divorce that
you did nef report as priority claims

QO} Debts to pension o* nenfit_shoving plans, and other similar debts
Xi Other. Specify___ Utilities

page 10 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 27 of 42

Gebtor 1 John A Sakon

 

Fast Hans fAed die Warce Laat Name

Case QUMbeES i ewer 19-21619

 

a «. NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on thia page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.28
la Connecticut Natural Gas Corporation

Nonpnority Crediters Name

PO Box 9245

 

 

Number Street

__ Chelsea, MA 02150-9245

City State ZIP Coda

Who incurred the debt? Check one.

CJ pebtor 1 only

Q) Debtor 2 ony

() Debtor 1 and Debtor 2 only

(1 At least one of the debtors and anctner

() Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) ves

cee

429
Town of Glastonbury

 

Nonpronty Creditar'a Nama

 

 

PO Box 376
Number Street
Glastonbury, CT 06033-0376
City om — State ZIP Coda

Who incurred the debt? Check one.

x Debtor 1 only

LI Debtor 2 only

Q) Debtor 1 and Debtar 2 only

(2 At least one of the debtors and ancther

Q) Check if this claim is for a community debt

is the clalm aubject to offset?

X1 No
O) ves

(4.30

Frontier Communications
Nonprority Creditors Name

PO Box 740407

 

Number Streel
_ Cincinnati OH 45274-0407
City State ZIP Coda

Who incurred the debt? Chack one.

X Deptor 1 only

) better 2 only

(J Bebtor 4 and Debtor 2 only

( At least one of the debtors and another

U Check if this claim is for a community debt

in the claim subject to offset?
x No
QO) ves

Official Form 196E/F

Last 4 digits of account number 7797 5 382.82

When was the debt incurred? 07/01/2019

As of the date you file, the claim is: Check all that apply

QO Contingent
OQ) Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

OQ Obligations ansing out of a separation agreement or divorce that
you did not reporl as priority claims

CJ Debts to pension or profit-sharing plans, and other similar dabts

O other. Specify

Last 4 digits of account number 3203 ¢2262.73

When was the debt incurred? 1141/2018

As of the date you file, the claim is: Check al! that apply.

Q Contingent
TV Unliquidated
X Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

O) obiigations arising out of a separation agreement or divarce that
you did not repon as priority daims

M Debts ta Pension 7. nn Ft eharinn nlame ond thar cimmilar debts

X other. Specify Sewer Use Charge

for disconnected building

Last 4 digits of account number 21 16-5

When was the debt incurred? = 0 1/23/2017

As of the date you file, the claim Is: Check all that apply.

Q Contingent
O) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

() Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

I Debts to pension of pref eh-ring plang, and other similar debts

IX Other. Specify Utilties

Schedule E/F: Creditors Who Have Unsecured Cialms page 11 14
Case 19- 21618 Doc 34 Filed 10/10/19 Entered 10/10/19 15:17: as,

* Debior 1 John A Sakon

 

Bust earns Woda Sayre Last Mnnas

Case number sessiunee

619 29° 28 of 42

 

a NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number tham beginning with 4.4, followed by 4.6, and so forth.

—

4.31
— __ Kohl's

 

Nonpnority Creditors Name

PO Box 2983

 

Number Street

Milwaukee, WI 53201-2983

Tity “State “2IP Coda

Who incurred the debt? Check one.

X] Debtor 1 only

Q Debtor 2 only

() Debtor 1 and Dabtor 2 only

CO At least one of ihe debtors and another

Q) Check If this claim |s for a community debt

Is the claim subject to offset?

X No
CO ves

[4.32

 

 

 

___ TO Bank
Nonpriarity Craditor's Name
PO Box 1377
Numbar Street
Lewiston, Maine 04243-1377
Ciy a State ZIP Code

Who incurred the debt? Check one.

|X Debtor 1 only

(J Debtor 2 only

Q) Debtor 1 and Debtor 2 anty

() At least one of the dabtors and another

CJ Check ff this claim ia for a community debt

Is the claim subject to offset?

X No
QO) Yes

 

Nonprionty Creditors Name

 

Number Street

 

City Staw ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 onty
C Detior 2 anly
C) Debtar 1 and Dentor 2 only

6074
01/07/2018

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim ts: Check ail that apply.

a) Contingent
Q) Unliquidated
Q Disputed

Type of NCONPRIORITY unsecured claim:

() Student loans

oO Obligations arising oui of a separation agreement or divorce that
you did not report as pricrity claims

1 Debts to pension or aroft-chorinn plans, and other similar debts

X Other, Specify Credit Card

Last 4 digits of account number _ 5377 _
When was the debt incurred? «= 92/17/2019

As of the date you file, the clalm is: Check all that apply.

C1 Contingent
" unliquidated
* Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

U Obligations arising out of a sepatation agreement or divorce that
you did not report as priority claims

"YV Debts to pension ar orofit-sharina cans, and other similar debis

X other. Specity__ Bank Fees

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) student toans
() Atleast one of the debtors and anather CJ Objigations arising out of a separation agreement or divarce that
(] Check if this claim is for a community debt you did nat report as priority caims _
Q) nehts to pension or profit-sharing plans, and olher similar dabts
is the claim subject to offset? CO) other. Specify
QO no
CO vae
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

Totat claim

$585.87

5464.91 _

page 12 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17
John A Sakon

First Name fiddle Name Last Name

‘
Debtor 1

Page 29 of 42
Case number tir known) 19-21619

 

List Others to Be NotHled About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then jist the collection agency here. Similarly, if you have more than one creditor for any of the debte that you listed in Parts 4 or 2, list the
additional creditors here. If you do not have additional peraons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Street

 

 

City

State ZIP Code

 

Name

 

Number

Street

 

 

City

State ZIP Code

 

Name

 

Number

Stree!

 

 

City

State ZIP Goda

 

Name

 

Number

Street

 

 

City

State ZIP Code

 

Name

 

Number

Street

 

 

City

Slate ZIP Code,

 

Name

 

Number

Street

 

 

City

State ZIP Code

 

Name

 

Number

Straet

 

 

City

Official Form 106E/F

State ZIP Gade

Schedule E/F

: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Q Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry In Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number___

Line of (Check one). O) Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number___

On which entry In Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

QO) Pant 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry In Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 4: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ____

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number___

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number___

page 13 of 14
at Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for atatistical reporting purposes only. 28 U.S.C. § 169.

Total claims
from Part 1

Total claims
from Part 2 6g

Official Form 106E/F

Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

. Debtor 1 John A Sakon Case number yinown, 19-21619

 

Furst Name Middle Name Last Name

Add the amounts for each type of unsecured claim,

6a. Domestic support obiigations

6b. Taxes and certain other debts you owe the

government

6c. Claims for death or personal injury while you were

intoxicated

6d. Other. Add all other priority unsecured claims.

Write that amount here.

6e. Total, Add lines 6a through 6d.

6f. Student loans

claims

6h. Debts to pension or profit-sharing plans, and other

simttar debts

61. Other. Add all other nonpriority unsecured claims.

Write that amount here.

6j. Total. Add lines 6f through 6.

. Obligations arising out of a separation agreement
or divorce that you did not report as priority

6a.

6b.

6c.

6d.

6e.

Bf.

6g.

6h.

6i.

Gj.

 

 

 

 

 

 

Tota) clam
$ 4686.00
3 0.00
5 0.00
+5 0.00
5 4,686.00
Total claim
$ 0.00
$ 0.00
$ 0.00
+5 521,991.83
5 526,677.83

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 30 of 42

page 14 of 14
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 31 of 42

Fill in this information to identify your case:

Debtor John A Sakon

Firel Name Middle Name Last Name

 

Debtor 2
(Spouse |f filing} First tame Middie Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

19-21619
nen ©) cheek if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to thie page. On the top of any
additional pages, write your name and case number (if known}.

 

1. Do you have any executory contracts or unexpired leases?
L] No. Check this box and file this form with the court with your other schedules. You have nothing eise to report on this form.
i Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B- Property (Official Form 106A/B}.

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone}. See the instructions for this form in the instruction booklet for mere examples of executory contracts and
unexpired jeases.

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
21 A & F Main Street Associates, LLC 98-year Land Lease on 2980 Main Street (Rear)
Name
4 Main Street
Number Street
East Hartford CT 06118
City State ZIP Code
22 Roderick Raab Lease with Option to Buy on 82 Folly Brook Lane,
Name Manchester, CT 06040
7346 Somers Road
Number Street
Phifadelphia PA 19138
City State ZIP Code
2.9
Name

 

Number Street

 

City Stale ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form t06G Schedule G: Executory Contracts and Unexpired Leases page 1of t
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 32 of 42

Fill in this information to identity your case:

Debtor 1 John A Sakon

First Name Middie Mame Last Name

Debtor 2
(Spouse if filing) 1st Name Middle Name

 

 

Lasl Name
United States Bankrupicy Court for the: District of Connecticut

| Lase number 19-2161 9

tf known)

C) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/16

Codebtors are people or entities who are also liable for any dabts you may have. Be as complete and accurate as possible. If two married paople
are filling together, both are equally responsible for supplying correct Information. if more space is needed, copy the Additianal Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known), Answer every question.

1, Do you have any codebtors? (If you are filing a jaint case, do not list either spouse as a codebtor.)

id No
Ll Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territores include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington. and Wisconsin }

WF No. Go to line 3.
C} Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

L] No

Ld Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or egal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the parson
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F}, or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 7: Your codebter Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

QC) Schedule D, line
Name
QO) Schedule E/F, tine

 

 

 

 

 

 

 

 

Number Street C) Schedule G, line
ee Stata ZIP Cade
ba
Q) Schedule D, line
Name
C) Schedule E/F, line
Number Street Q) Schedule G. line
City State ZIP Code
33
Q Schedule OD, fine
Name ,
QO Schedule E/F, line
Number Sirest QC) Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1 of AL
 

Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 33 of 42

.
Fill in this information to identify your case:

Debtor 1 John A Sakon

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} Fst Name Middle Mame Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Case number _19-21619 Check if this is:

(lf known)

 

CJ An amended filing
L) A suppiement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM) DD? YY
Schedule I: Your Income 42/16

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not fiiing jointly, and your spouse is living with you, include Information about your spouse.
If you are separated and your spouse is not filing with you, do not include Information about your spouse, If more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Anawer every question.

Ere Describe Employment

1. Fillin your employment
information. _ Debtor 1 Debtor 2 or non-filing spouse

pend Sh aay peeN Ro noe e: SUEE LEST REPU Wremmerwen olathe esi fo penne HE He MAS GRINS ODE CHE abi

 

 

if you have more than ane job,
atiach a separate page with

information about additional Employment status Cl Employed (2 Employed
employers. © Not employed CY Nat employed
include part-time, seasonal, or
self-employed wark.

Occupation

 

Occupation may include student
or homemaker, i#f it applies.

Employer's name

 

Employer's address

 

Number Street Number = Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

Ere ove Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing ta reponl for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you néed more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
_fon-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 0.00 $
3. Estimate and list monthly overtime pay. 3. +5 0.00 +5
4, Calculate gross income. Add line 2 + {ine 3. 4] 5 0.00 5

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

* Daptar 41 John A Sakon

 

First Name Middle Name Last Mame

Copy Hine 4 Mere... cece eeneseccotesteneeeecetesscenesetetesestretitenicaneentseeeseess D4.

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
Sc. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

mm

~

. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:
8a. Net Income from rental property and from operating a business,
profession, or farm

Atlach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
manihly net income.

Bb. Interest and dividends

Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.

5a.
Sb.
5c.
5d.

5f.

5g.
5h.

fa.
&b.

6c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal suppart, child support, maintenance, divorce
settlement, and property settlement.

ad. Unempioyment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

Bc.

ad.
8e.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemenial
Nutrition Assistance Program) or housing subsidies.

Specify:

8g. Pansion or retirement income

 

8h. Other monthly income. Specify:

 

o

Add al! other income. Add lines 8a + 6b + 8c + Gd + Be + Gf +8g + Bh.

10. Calcukate monthly Income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or nan-filing spouse.

11

af.
89.
8h.

10.

State all other regular contributions to the expenses that you list in Schedule J.

Case number tiicomn_| 9-21619

 

 

Page 34 of 42

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your hausehold, your dependents, your raommates, and other

friands or relatives.

De nat include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilittes and Certain Statistica’ Information, if it applies

13.Do0 you expect an Increase or decrease within the year after you file this form?

CI wo.

 

 

 

 

 

For Debtor 1 For Debtor 2 or
ctenernsvaenrnne AlON-filing spouse.
$ 0.00 $
$ 0.00 $
$____ 0.00. 5
g___—0.00_ $
$ 0.00 $
5 0.00 3
5 0.00 5
$ 0.00 $
+§ 0.00 +§
$ 0.00 $
5 0.00 §
s____-0.00. $
5 0.00 5
$ 0.00 3
s__ 0.00 5
§ 915.00 $
$ 195.00 $
$ 0.00 5
+5 0.00 +3
$1,100.00 $
g 1,100.00)4) 5 =ls 1,100.00
1.64 § 0.00
12 ‘fs___ 1,100.00
Combined

monthly income

 

4d Yes Explain: | The debtor is looking for a job, will return to work, and is a Wharton Graduate with signif. income potential

 

 

Official Form 106)

Schedule I: Your Income

page 2

 
 

, Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 35 of 42

Fillin this information to identify your case:
Debtor 1 John A Sakon se abie te.
entor ist lame Middle Name Last Name Check if this is:

Debtor 2
(Spouse. if filing) Firat Name Mdie Name Last Name

 

LJ An amended filing

L] A supplement showing postpetition chapter 13
expenses as of the following date:

Uniled States Bankruptcy Court for the: District of Connecticut

Case number 49-21619

Uf known)

 

MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 42/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if mare space Is needed, attach another sheet to this farm. On the top of any additional pages, write your name and case number
(H# known). Answer every question.

EEE vescrive Your Household

1. Is this a joint case?

 

Bi No. Gotoline2.
CJ Yes. Does Debtor 2 live Ina separate household?

OC No
OC) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debfar 2.

2. Do you have dependents? QO No

 

 

 

 

 

 

Dependant'’s relationship to Dapendent’s Does dependant live
Do not list Debtor 1 and wy Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent..........0000.. ‘ett nce vata iting uh * a
Do not state the dependents’ Son 8 9 No
names. Yes
) No
OY ¥es
CQ) No
D ves
Q) No
) ves
C No
Q Yas
3. Do your expenses include i No

expenses of people other than g
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this ls a supplemental Schedule J, check the box at the top of the form and fill In the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it an Schedule !: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payrnents and
5 1,800.00
any rent for the ground or lot. 4. Ee

If not included In line 4:

4a. Real estate taxes 4a 3.

4b. Property, homeowner's, or renter’s insurance 4b, 20.00

4c. Home maintenance, repair, and upkeep expenses 4c. 5 50.00

4d, Homeowner's association or condominium dues 4d, 3 0.00
Official Farm 106J Schedule J: Your Expenses page 1
Ly

+

Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Debtor 4 John A Sakon

17.

19,

20.

 

First Name Middle Name Lasl Name

Additional mortgage payments for your residence, such as home equity loans

Utillties:

6a Electricity, heat, natura! gas

6b. Water, sewer, garbage collectian

6c. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Bo not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

(Insurance.
Do not include insurance deducted from your pay or included in fines 4 or 20.

16a. Life insurance
15b. Health insurance
1c. Vehicle insurance

14d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Instailment or lease paymenta:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

t7c. Other. Specify:

 

17¢. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule j, Your Income (Official Form 1061}.

Chitd Support Payments originate from Social Security Benefits
Other payments you make to support others who do not live with you.

Specify. Purchases for minor child

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule t: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance. repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

fa.
6b
6c.

6d.

10.

14.

12.

13,

14,

15a.
15b.
15c.

15d.

46.

lia.

7b.

+76.

17d,

19.

20a.

20c.

20d

20e.

Case number (known) 19-21619

Your expenses

pm ff Fh wm 6lU6hhmlUlUlUUCUllUL CU

Ff Ff 7 Aa]

 F t

nc - tf 4

Page 36 of 42

 

275.00
20.00
130.00

300.00

0.00
0.00
50.00
10.00

600.00

200.00
0.00

0.00
0.00
735.00

0.00

0.00
0.00
0.00
0.00

0.00

100.00

0.00

0.00

0.00

0.00
9.00

page 2
+ Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Debtor 4 John A Sakon

First Name M-ddle Name ~asl Name

 

24. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add iines 4 thraugh 21.
22b. Capy line 22 (monthly expenses for Debtor 2), if any, from Official Farm 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Scheduie |
23b. Copy your monthly expenses from line 22¢ above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24 Bo you expect an increase or decrease in your expenses within the year after you file this forn?

For example, do you expect to finish paying for your car loan within the year or do you expect your
morigage payment to increase or decrease because of a modification to the terms of your mortgage?

CJ No

21.

22b.

22¢.

23a.

23b.

23c.

Case number tirsnown_ 19-2 1619

Page 37 of 42

 

 

+5
5 3,630.00
§ 0.00
$ 3,630.00
$ 1,100.00
-3 3,630.00
$ -2,530.00

 

J Yes. Explain here: The debtor plans on moving to less expensive housing. However,some unexpected repair

expenses may occur with older car.

Debtor has one time payment due for Child Care of $4260

Official Farm 106J Schedule J: Your Expenses

page 3

 
Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17 Page 38 of 42

Te rm eaiay information ieMieiotrnd tl a a

 

5 ) Bo Bevin)
Debtor 2
(Grouse, Tiling) lest Mame bikie Partin ‘Lael Name

United States Ban court for the istrict Coe ht
meme We aa

fener}

 

CF Check if this is an
ariended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42416

twa married people are fling together, both are equally responsible for supplying correct Information.

 

You must fils this form whenever you file benkruptcy schedules or amended schedules. Making a fates statement, concealing sroperty, or
obtalning money or property by fraud in connection with a bankruptcy case can result in fines ap to $250,000, or Imprisonmen? for up to 2
years, or both. 18 U.S.C. §§ 162, 1944, 1619, and 3571.

MM Ton Sota

Did you pay or agroe to pay someone who! i¢ NOT an attorney to help you fi out bankruptcy forme?

Aine : |

 

 

 

CY Yes. Name af p Attach Bankcupicy Paffien Preparers Notica, Deciarafion, anc
Signature (Oficial Form 113).
ak
By
Undar penalty of perjury, | dectare that! have read the summary and schedutes filed with this decleration and ry
that they are true and correct. : ,
a:
* ows Spot) x = we
Sigrature of Debtor 4 Signeture of Debinr 2 “we ar

. to] ol Aas bo yy . . ~

wh thane! rs "asth sek OOPS YI ed ARE Aft lane PP tiny AI lag hy Leet Lett aa TE ene eee MEE EE hae AE Oe tet eee FAA EE Et Beet Bo etic areal be Et ke ete

f ” oie
F
“4, . bn

Official Form 106Dec Decilerafion About an Individual Debtor's Schedifes:-
Case 19-21619 Doc 34 _ Filed 10/10/19

™“yF

CTB Live

19-21619 John Alan Sakon
Case type: bk Chapter: || Asset: Yes Vol: vy Judge: James J. Tancredi

Entered

ata

10/10/19 15:17:17

ase Area

Page Hed
2S} 24S

Date filed: 09/19/2019 Date of last filing: 10/07/2019

Creditors

A&F Main Street Associates, LLC

Attn: Loren J. Andreo
4 Main Street
East Hartford. CT 06118-3208

Afford-A-Bail

c/o Wm. Munck
450 Church Street
Hartford, CT 06103

Bank of America, N.A.
c/o Kimberly Peterson
Rubin & Rothman, LLC
1787 Veterans Highway
Islandia, NY 11749

Bank of America, N.A.
Attn: President
PO Box 15026
Wilmington, DE 19850

Best Buy Visa Card
Citibank, N.A.

Attn: President

PO Box 790441

St. Louis, MO 63179

Bozek, Margaret M.
Mickelson, Jacobs and Bozek, LLC
West-Hartferd €T66H6

Cabela's Club Visa
Attn: President

PO Box 82519
Lincoln, NE 68501

Capital Bail Bond
c/o Jeremy Donnelly
363 Capital Avenue
Hartford, CT 06106

Capital Bail Bond

c/o Jeremy Donnelly, Esq.
Butler, Norris and Gold
254 Prospect Avenue
Hartford, CT 06106

https://ecf. ctb.uscourts.gov/egi-bin/CreditarQry.pl?112524610570573-L_1_0-4

(9106202)
(cr)

(9106224)
(cr)

(9106226)
(cr)

Nangacily Sreciter = Harta
PO Box 45102
Shares Bi

aren
Wilmingtan

 

CE
(9106203)
(cr)

 

(9686

(9106204)
(cr)

(9106205)
(cr}

> Mickelson, Jacobs and Bozek, LLC

 

™ clo Berman, Mickelson Dembo & Jacobs, LLC

 

Renter Steet

(en Ave. West Hartford. CT 06105
cr

(9106213)
(cr}

(9106236)
(cr)

V4
1o/megtge 19-21619 Doc 34 _ Filed 10/10/19 ch

Live Database Area

Chase Bank

Attn: President

PO Box 15123
Wilmington, DE 19850

Christopher McCarthy, Esq.
Halloran & Sage, LLP

225 Asylum Street

Hartford, CT 06103

Citizens Bank

Atin: President

ROP 450

PO Box 7000
Providence, RI 02940

Cyhani Ventures, Inc.
Donald E. Frechette, Esq.
Locke Lord LLP

20 Church Street, 20th Floor
Hartford, CT 06103

Cyhani Ventures, LLC

c/o Donald E. Frechette
Locke Lord LLP

20 Church Street, 20th Floor
Hartford, CT 06103

HOC Holdings, LLC

Attn: Jameel Madhani Director
424 Weldrick Road East
Richmond Hill

Ontario, Canada L4B2M5

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Joyce P, Mascena

Town Clerk of Glastonbury
2155 Main Street
Glastonbury, CT 06033

Latonia C. Williams, Esq.
Shipman & Goodwin

One Constitution Plaza
Hartford, CT 06103

LL Bean Visa Card Barclaycard
Attn: President

PO Box 13337

Philadelphia, PA 19101

Mattress Firm Online Synchrony Financial
Attn: President

PO Box 960061

Orlando, FL 32896

https://ecf.ctb.uscourts.gov/cgi-bin/CreditorQry.pl?112524610570573-L_1_0-1

ntered 10/10/19 15:17:17

Page 40 of 42

(9106208)
(cr) Chase
Nonpnorily Crecdilors Name

Card Services PO Box 6294 _

Humber Suegel

Caroi Strearn, IL 60197-6294

(9106235)
(cr) _Citizens Bank C/o MRS BOP. LLC _

Monprianny Creditors Name

 

1930 Olney Avenue

Nunes Street

Cherry Hill, Nu 06003
(9106212)
(cr)

(9112734)
(cr)

(9106214)
(cr)

(9106216)
(cr)

(9113727)
{cr)

(9106227)
{cr}

(9106233)
(cr)

 

LL Bean Visa Card Barclaycard
(9106215 “Phillips & Cohen Associates, Lid.
(cr) 1002 Justison Street

 

Wilmington DE 19804

(9106221)
(cr)

2/4
ro/sz2049aSe 19-21619 Doc 34 _ Filed 10/10/19 crpntered 10/10/19 15:17:17 Page 41 of 42

B Live Database Area

PayPal Credit (9106225)
Attn: President (cr)

PO Box 105658

Atlanta, GA 30348

Red Door Construction

c/o Scott Brickey (9106206)
PO Box 341 (cr)
Simsbury, CT 06070

Santander

Attn: President (9106229)
PO Box 16255 (cr)
Reading, PA 19612

Sevin, Francelia Marie

53 Benton Street fo nee
Manchester, CT 06040 r
Stephen Sakonchick, II

Stephen Sakonchick II, P.-C. (9107551)
6502 Canon Wren Drive (cr)
Austin, TX 78746

Superior Products Distributors, LLC

c/o Charles Miller, Esq. (9106222)
1403 Meriden-Wtby Road (cr)
Milldale, CT 06467

Synchrony Bank

c/o PRA Receivables Management, LLC (9106546)
PO Box 4102] (cr)
Norfolk, VA 2354]

Synchrony Bank Lumber Liquidator

Encore Receivable Man, Inc.

Attn: President oe
PO Box 3330

Olathe, KS 66063

TD Bank

Attn: President (9106232)

Deposit Operation Dept (er)
PO Box 1377 r
Lewiston, ME 937-2000

The Metropolitan District

c/o John Steven Mirtle

555 Main Street (9 >
PO Box 800 (cr
Hartford, CT 06142

Town of Glastonbury
Eric S, Goldstein, Esq.
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919

(9110364)
(cr)

https://ecf.ctb.uscourts.gow/cgi-bin/CrediterQry.pl?1 12524610570573-L_1_0-1 3/4
+

Case 19-21619 Doc34 Filed 10/10/19 Entered 10/10/19 15:17:17

Eversource

onpriority Creaitor's Name

PO Box 650032

umber Street

_Dallas, TX 75265-0032 _

 

 

_ Connecticut Natural Gas Corporation

donpnonty Creditors Name

PO Box 9245

dumber Street

Chelsea MA 02150-9245

 

_Frontier Communications

npriority Creditors Name

PO Box 740407

maber Sweet

Cincinnati OH 45274-0407 |

__Kohi's

onpnority Creditors Name

PO Box 2983

umber Street

_ Milwaukee, WI 53201-2983 __

 

 

TD Bank

anority Creciters Name

PO Box 1377

 

 

ibe Srreet

Lewiston, Maine 04243-1377

bt

 

Page 42 of 42
